Citation Nr: 1743064	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-00 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral lower extremity diabetic neuropathy, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to December 1969.  This appeal comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in St. Petersburg, Florida is currently the Agency of Original Jurisdiction.

In November 2016 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's bilateral lower extremity diabetic neuropathy is etiologically related to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

Bilateral lower extremity diabetic neuropathy is caused by a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his bilateral lower extremity diabetic neuropathy is etiologically related to his service-connected diabetes mellitus, type II.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Pursuant to the above-captioned claim, the Veteran underwent a VA examination in November 2011.  The Veteran reported experiencing bilateral foot numbness, as well shooting pain down his left lower extremity from his lower back.  The examiner noted that the Veteran has a history of degenerative disc problems in his neck and lower back.  Beyond the Veteran's report of symptoms, a neurological evaluation did not reveal any abnormalities.  Ultimately, the examiner was unable to render an opinion as to the presence of peripheral neuropathy associated with diabetes mellitus, type II, without resorting to mere speculation, suggesting that the symptoms experienced by the Veteran may be neurological symptoms associated with a spine disability.

Subsequently, the Veteran submitted a May 2012 letter from a private treatment provider that includes a diagnosis of diabetic neuropathy.  Additionally, a February 2017 VA treatment report reveals abnormal results for a diabetic foot sensation examination by monofilament.

In sum, service connection has been granted for the Veteran's diabetes mellitus, type II, and the evidence of record establishes the presence of bilateral lower extremity diabetic neuropathy.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection on a secondary basis is warranted for bilateral lower extremity diabetic neuropathy.  38 C.F.R. § 3.310; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER
 
Service connection for bilateral lower extremity diabetic neuropathy, claimed as secondary to service-connected diabetes mellitus, type II is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


